USCA11 Case: 21-13122      Date Filed: 03/21/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13122
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JEFFERY ANDRE CHEAVES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:19-cr-00075-JA-CPT-1
                   ____________________
USCA11 Case: 21-13122         Date Filed: 03/21/2022     Page: 2 of 4




2                       Opinion of the Court                 21-13122


Before WILLIAM PRYOR, Chief Judge, JORDAN and NEWSOM,
Circuit Judges.
PER CURIAM:
       Jeffery Andre Cheaves, a federal prisoner, appeals pro se the
denial of his motion for compassionate release. 18 U.S.C.
§ 3582(c)(1)(A). Cheaves argues that the district court abused its
discretion by denying his motion before he submitted his medical
records, which he has attached to his brief. The United States
moves for a summary affirmance and to stay the briefing schedule.
We grant the motion for summary affirmance and deny as moot
the motion to stay the briefing schedule.
       In 2019, Cheaves pleaded guilty to knowingly possessing a
firearm in furtherance of drug trafficking, 18 U.S.C.
§ 924(c)(1)(A)(i), in exchange for the dismissal of charges for pos-
sessing a firearm as a felon, id. §§ 922(g)(1), 924(e)(1), and for pos-
sessing cocaine with intent to distribute, 21 U.S.C. § 841(a)(1),
(b)(1)(C). Cheaves’s presentence investigation report stated that he
faced a statutory sentencing range of five years to life imprison-
ment, see U.S.S.G. § 2K2.4(b), and it recounted his long criminal
history, which included convictions for possessing illegal drugs,
petit theft, robbery, battery, and possessing a weapon as a felon.
The district court sentenced Cheaves to the statutory mandatory
minimum sentence of five years of imprisonment.
USCA11 Case: 21-13122          Date Filed: 03/21/2022      Page: 3 of 4




21-13122                Opinion of the Court                           3

       In 2021, Cheaves moved pro se for compassionate release.
18 U.S.C. § 3582(c)(1)(A). He argued that his aggressive prostate
cancer, kidney disease, chronic lung disease caused by sarcoidosis,
and hypertension increased his risk of complications from COVID-
19. He alleged that he had requested but had not yet obtained his
medical records. The United States opposed Cheaves’s motion.
         The district court denied Cheaves’s motion on the alterna-
tive grounds that he established no extraordinary and compelling
reasons for compassionate release and that the statutory sentenc-
ing factors weighed against modifying his sentence. The district
court ruled that neither the possibility of exposure to COVID-19
nor Cheaves’s medical conditions were sufficiently extraordinary
and compelling, particularly without “records to substantiate
[those] ailments or their severity.” The district court considered the
record that Cheaves had been “hospitalized in 1988, over thirty
years ago for sarcoidosis on his lungs,” “he began experiencing
prostate issues . . . seeking treatment for frequent urination . . . [in]
2019,” he reported back pain as his only ailment to “pretrial services
. . . in this case,” and he took medicine for kidney disease and hy-
pertension. The district court found no evidence that Cheaves “suf-
fer[ed] from prostate cancer” or that he “is incapable of self-care or
is confined.” And the district court found that Cheaves’s criminal
history, which spanned from the age of 17 to almost 60 years old,
and included having his probation revoked three times, “weighed
against [his] request for release.” See 18 U.S.C. § 3553.
USCA11 Case: 21-13122         Date Filed: 03/21/2022    Page: 4 of 4




4                      Opinion of the Court                 21-13122

       Summary affirmance is appropriate because the position of
the government “is clearly right as a matter of law.” See Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Cheaves
presented no medical records to support his motion for compas-
sionate relief, and we cannot consider those records in the first in-
stance on appeal, see United States v. Cross, 928 F.2d 1030, 1053
(11th Cir. 1991). The district court found that Cheaves’s medical
conditions did not qualify as extraordinary and compelling enough
to warrant early release. See U.S.S.G. § 1B1.13 cmt. n.1; United
States v. Harris, 989 F.3d 908, 912 (11th Cir. 2021). And the district
court correctly ruled that a reduction of Cheaves’s sentence had to
comport with the definition of “extraordinary and compelling rea-
sons” in section 1B1.13. See United States v. Bryant, 996 F.3d 1243,
1252–62 (11th Cir.), cert. denied, No. 20-1732 (U.S. Dec. 6, 2021).
Cheaves also does not dispute that his history of recidivism
weighed against his early release. See 18 U.S.C. § 3553.
     We GRANT the motion for summary affirmance and DENY
AS MOOT the accompanying motion to stay the briefing schedule.
       AFFIRMED.